TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00209-CR


Victor Alonso Godina, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 01-302-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Victor Alonso Godina seeks to appeal from a judgment of conviction for indecency
with a child by contact.  The trial court has certified, and the record confirms, that Godina waived
the right of appeal as part of a plea bargain agreement.  See Tex. R. App. P. 25.2(a)(2); Blanco v.
State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); see also Monreal v. State, 99 S.W.3d 615, 622
(Tex. Crim. App. 2003).  The appeal is dismissed.  See Tex. R. App. P. 25.2(d).


  
				Mack Kidd, Justice
Before Chief Justice Law, Justices Kidd and Patterson
Dismissed
Filed:   June 19, 2003
Do Not Publish